                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ISAAC V. GOMEZ,                                   )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )
                                                   )    No. 3:19-cv-00026
 METROPOLITAN GOVERNMENT OF                        )
 NASHVILLE AND DAVIDSON                            )
 COUNTY, TENNESSEE,                                )
                                                   )
         Defendant.                                )

                      MEMORANDUM OPINION AND OMNIBUS ORDER

       In advance of trial, scheduled to begin on August 17, 2021, Defendant Metro has filed

motions in limine (Doc. Nos. 83, 95) along with a Motion to Determine Issues for Trial (Doc. No.

116). Plaintiff Gomez has filed a motion in limine for Rule 37(e)(1) Sanctions. (Doc. No. 57). The

Court will address each motion below. For the following reasons, each of Metro’s motions will be

denied and Gomez’s motion will be granted.

       A. Defendant’s Motion in Limine # 2

       On November 7, 2017, Gomez received an email over Metro’s computer system from

Smith’s email account; the subject heading read “I hate,” and the body of the message read

“Hispanic like you.” (the “I hate” email). (See Doc. No. 47-7). The Court otherwise assumes the

parties’ familiarity with the facts of this case and need not recite them here. In short, Metro argues

that the “I hate” email should not be admissible because it is a stray remark by a non-

decisionmaker. (See Doc. Nos. 83, 84, 94). Gomez counters that it is admissible because it is

probative of a hostile work environment claim. (See Doc. No. 90).




   Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 1 of 12 PageID #: 920
       The Court agrees with Gomez. “Courts must examine the totality of the circumstances to

determine whether or not a hostile work environment exists.” Ayala v. Summit Constructors, Inc.,

788 F. Supp. 2d 703, (M.D. Tenn. 2011) (citing Harris v. Forklift Sys., 510 U.S. 17, 23 (1993)).

“Factors that may be considered when assessing the circumstances of a potential hostile work

environment include: the frequency of the harassing conduct; the severity of the harassing conduct;

whether the conduct is physically threatening or humiliating or merely an offensive utterance; and

whether the conduct unreasonably interferes with an employee’s work performance.” (Id.). These

factors may include the conduct of decision-makers because “a court must consider the work

environment as a whole and all the alleged incidents of harassment by all perpetrators for their

cumulative effect.” Mocic v. Sumner Cty. Emergency Med. Servs., 929 F. Supp. 2d 790, 798–98

(M.D. Tenn. 2013) (citing Williams v. GMC, 187 F.3d 553, 562–63 (6th Cir. 1999)).

       In its reply, Metro argues that in a co-worker hostile work environment claim, as here, the

harassing conduct is irrelevant; the prudent inquiry is the employer’s response. (See Doc. No. 94

at 1). Metro thus argues that because Smith was Gomez’s co-worker rather than supervisor, any

email sent from her is irrelevant. (See id.). But the Court disagrees. Based on the totality of the

circumstances, the “I hate” email is relevant to a hostile work environment claim and must be

examined as an “alleged incident[] of harassment by all perpetrators for their cumulative effect.”

Mocic, 929 F. Supp. 2d at 798–98 (citing Williams, 187 F.3d at 562–63). Accordingly,

Defendant’s Motion in Limine # 2 is DENIED.

       B. Defendant’s Motion in Limine # 3

       On December 21, 2020, Gomez filed a Motion in Limine for Rule 37(e)(1) Sanctions. (Doc.

No. 57). In that motion, Gomez argued that Metro failed to preserve electronically stored

information (ESI) relevant to his hostile work environment claim, including contemporaneous




                                    2
  Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 2 of 12 PageID #: 921
emails to the “I hate” email. The Court denied the motion without prejudice subject to refiling by

February 19, 2021. (Doc. No. 82). On February 15, 2021, Gomez filed a Motion for

Reconsideration that, in part, invoked the ESI issues previously raised. (Doc. Nos. 87, 88). Metro

responded that it had no duty to preserve. (Doc. Nos. 67, 95). Because the Court has not yet

resolved this ESI dispute, it will do so here. For the following reasons, the Court finds that Metro

had a duty to preserve ESI, that it failed to do so, and that certain sanctions are warranted.

       Federal Rule of Civil Procedure 37 prescribes remedies for the failure to preserve ESI.

 The rule provides that “[i]f electronically stored information that should have been preserved in

 the anticipation . . . of litigation is lost because a party failed to take reasonable steps to preserve

 it, and it cannot be restored or replaced through additional discovery, the court . . . may order

 measures no greater than necessary to cure the prejudice.” Fed. R. Civ. P. 37(e)(1). And if “the

 court finds that the party acted with the intent to deprive another party of the information’s use

 in the litigation, it may: (1) presume that the lost information was unfavorable to the party; (2)

 instruct the jury that it may or must presume the information was unfavorable to the party; or

 (3) dismiss the action or enter a default judgment.” Billiter, 329 F. Supp. 3d at 465 (citing Fed.

 R. Civ. P. 37(e)(2)).

       Courts maintain “broad discretion to craft proper sanctions” for a party’s failure to

 preserve evidence. Id. (internal citations omitted); see also Adkins v. Wolever, 554 F.3d 650,

 651 (6th Cir. 2009). “Because failures to produce relevant evidence fall along a continuum of

 fault—ranging from innocence through the degrees of negligence to intentionality, the severity

 of such a sanction may, depending on the circumstances of the case, correspond to the party’s

 fault.” United States v. Houston, No. 17-5169, 2018 U.S. App. LEXIS 11738, at *5–6 (6th Cir.

 May 3, 2018) (internal citations and quotations omitted). But to establish that severe sanctions,




                                     3
   Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 3 of 12 PageID #: 922
such as adverse inferences, are warranted, a party must show that: “(1) the party having control

over the evidence had an obligation to preserve it at the time it was destroyed; (2) the evidence

was destroyed with a culpable state of mind; and (3) the destroyed evidence was relevant to the

party’s claim or defense such that a reasonable trier of fact could find that it would support that

claim or defense.” Billiter, 329 F.3d at 466; see also Yoder & Frey Auctioneers, Inc. v.

EquipmentFacts, LLC, 774 F.3d 1065, 1070 (6th Cir. 2014)). The Court will analyze these

factors below.

      A party’s duty to preserve evidence must be triggered by an event that places the party on

“notice that the evidence is relevant to litigation or . . . should have known that the evidence

may be relevant to future litigation.” John B. v. Goetz, 531 F.3d 448, 459 (6th Cir. 2008)

(internal citations omitted); see also United States v. Florence, No. 2:13-cv-00035, 2020 WL

1047377, at *4 (M.D. Tenn. Mar. 4, 2020) (“While a litigant is under no duty to keep or retain

every document in its possession . . . it is under a duty to preserve what it knows, or reasonably

should know, is relevant in the action . . . .”) (internal quotations omitted). The duty “arises not

only during litigation but also extends to that period before the litigation when a party reasonably

should know that the evidence may be relevant to anticipated litigation.” Silvestri v. GMC, 271

F.3d 583, 591 (4th Cir. 2001); see also United States v. Florence, No. 2:13-cv-00035, 2020 WL

1047377, at *4 (M.D. Tenn. Mar. 4, 2020). Various events may put a party on notice of litigation

and trigger a duty to preserve, including demand letters, preservation requests, threats of

litigation, or a party’s decision to pursue a claim. See EPAC I, 2018 WL 1542040, at *16

(collecting cases).

      Here, Gomez argues that several events triggered Metro’s duty to preserve

contemporaneous ESI to the “I hate” email, including that: (1) Gomez’s prior counsel shared




                                   4
 Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 4 of 12 PageID #: 923
the “I hate” email to Metro’s legal department; (2) Gomez filed an EEOC charge on January 10,

2018; (3) Metro’s HR Department filed an investigative report on February 22, 2018; and (4)

Gomez’s prior counsel requested a litigation hold. (See Doc. No. 58 at 4–5). Metro counters

that, despite these events, it nether had notice nor a duty to preserve. (Doc. No. 67 at 2–3). Metro

also argues that because Ms. Smith transferred offices prior to the EEOC charge, they were

under no “obligation to retain obsolete emails pertaining to [Ms. Smith’s] previous position . . .

.” (Id. at 3).

       Having thoroughly reviewed the record, the Court finds that Metro had a duty to preserve

ESI. Gomez and Smith each had work email accounts and were able to exchange emails.

Sometime between December 2017 and January 2018, Gomez circulated the “I hate” email to

Metro’s legal department, signaling a threat of litigation and intent to potentially pursue a claim.

(See Doc. No. 36-3 at 8). Around this time, Gomez also shared the email with co-workers. (Id.).

On January 10, 2018, Gomez filed his first EEOC charge. (See Doc. No. 36-2 at 1). The charge

explicitly referenced the “I hate” email. (Id. at 2). Around February or March 2018, Chief

Information Security Officer John Griffey extracted the “I hate” email from Gomez’s mailbox,

determining it was sent from Ms. Smith’s email account. (See Doc. No. 58 at 3; see also Doc.

No. 58-3). Exchange Administrator Luis Garcia confirmed that the email came from Smith’s

account. (See Doc. No. 119-1). In August 2018, Gomez’s counsel instructed Metro “to place a

litigation hold on Ms. Smith’s computer.” (Doc. No. 58 at 4; see also Doc. No. 58-4). Yet,

despite each of these occurrences, Metro preserved only the “I hate” email rather than any

contemporaneous emails that were reasonably related and would have shown whether Smith

was at her desk. (See Doc. No. 58 at 4; see also Doc. No. 58-3). Thus, the relevant

contemporaneous emails were deleted after Gomez filed his first EEOC charge.




                                    5
  Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 5 of 12 PageID #: 924
      These triggering events put Metro on notice of a workplace dispute between Smith and

Gomez upon which the threat of litigation was reasonably anticipated. The dispute spawned

internal investigations and multiple EEOC charges, each of which referenced the “I hate” email.

But Metro was put on notice even before these charges – as early as December 2017. Indeed,

Metro was reasonably put on notice of future litigation when Gomez circulated the email to

Metro’s legal department. And because Metro knew or should have known that Gomez’s and

Smith’s email activity may be the source of information relevant to their disputed workplace

relationship, it had a duty to not only preserve the “I hate” email but any emails exchanged

between the parties – including contemporaneous emails to the “I hate” email. See Goetz, 879

F. Supp. 2d at 867. These emails were certainly relevant to Gomez’s hostile work environment

claim and whether, as the parties contend Smith or Gomez sent the email from her account.

      Moreover, Metro had the ability to track Gomez’s and Smith’s emails in a sophisticated

fashion. Metro specifically searched both Smith’s and Gomez’s email accounts for the “I hate”

email, before eventually extracting it from Gomez’s email. Metro demonstrated an ability to

create a firewall log that would allow it to determine that emails were sent from Smith’s account

at times in close proximity to the “I hate” email. (See Doc. Nos. 58-1, 58-3). These methods

allowed Metro to track whether Smith sent emails in close proximity to the “I hate” email. (See

id.). That Metro failed to preserve emails despite being on notice and having an ability to track

and extract all emails exchanged between the parties is inexcusable. Metro should have known

that these emails were reasonably related to anticipated litigation. See Florence, 2020 WL

1047377, at *4; see also HelloFilters, Inc. v. Hoover, No. 3:17-cv-01569, at *2 (M.D. Tenn.

Mar. 31, 2021). In sum, taking into account each of the triggering events discussed above, Metro

was on notice as early as December 2018 that it should have preserved emails in anticipation of




                                   6
 Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 6 of 12 PageID #: 925
litigation. See Fed. R. Civ. P. 37(e)(1). But somehow, Metro failed to place a litigation hold on

emails until August 2018, allowing relevant emails to be deleted in the interim. Accordingly,

the Court finds that Metro had an obligation to preserve such ESI and that sanctions are

warranted.

      However, the record evidence does not support the requisite culpable state of mind

required for severe sanctions, such as an adverse inference. “The more severe sanctions

available under Rule 37(e)(2), including an adverse inference jury instruction, may be imposed

only on a finding of specific intent ‘to deprive another party of the information’s use in the

litigation.’” EPAC Technologies, Inc. v. Harpercollins Christian Publishing, Inc., No. 3:12-cv-

00463, 2019 WL 109371, at *15 (M.D. Tenn. Jan. 4, 2019) (“EPAC II”) (citing Fed. R. Civ. P.

37(e)(2)). In instances such as these, “[a] showing of negligence or even gross negligence will

not do the trick.” Applebaum v. Target Corp., 831 F.3d 740, 745 (6th Cir. 2016). Nothing in the

record suggests “specific intent” on the part of Metro to deprive Gomez of any use of evidence

in this litigation. See EPAC II, 2019 WL 109371, at *15. At best, Metro was negligent. At worst,

it was sloppy in its ability to preserve Gomez’s and Smith’s email history.

      Nonetheless, the Court retains “broad discretion in crafting a proper sanction” for a party’s

failure to preserve evidence. Adkins, 554 F.3d at 652. “Among the measures that may be

considered are ‘forbidding the party that failed to preserve information from putting on certain

evidence, permitting the parties to present evidence and argument to the jury regarding the loss

of information, or giving the jury instructions to assist in its evaluation of such evidence or

argument.’” Wright & Miller, 8B Fed. Prac. & Proc. Civ. § 2284.2 (3d ed.); see also Black, 2021

WL 2258322, at *4. Here, Metro seeks to argue that Gomez sent the email to himself from

Smith’s account. But because Metro failed to preserve relevant emails between Gomez and




                                   7
 Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 7 of 12 PageID #: 926
 Smith, let alone contemporaneous emails to the “I hate” email, allowing Metro to make such an

 argument would be inappropriate. Metro simply “failed to take reasonable steps to preserve the

 ESI,” and there is nothing before the Court that the emails can be “obtained from another

 source.” EPAC II, 2019 WL 109371, at *15. Thus, the Court concludes that Gomez has

 established that Metro had a duty to preserve ESI. Given Metro’s level of negligently, but not

 maliciously, failing to do so, the Court concludes that at least some evidentiary sanctions would

 be appropriate.

        Accordingly, Metro’s Motion in Limine # 3 is DENIED and Plaintiff’s Motion in Limine

 (Doc. No. 57) is GRANTED. The Court finds that the following sanctions are warranted, and,

 subject to trial proof, appropriately tailored to the case:

        1.      Any evidence that Gomez was at Smith’s computer or workstation on or about 9:54

A.M. on November 8, 2017 and any evidence that Smith was not at her computer or workstation

at said time shall be excluded at trial. In short, the parties will not be able to argue that Gomez sent

the “I hate” email from Smith’s computer;

        2.      Although Metro failed to preserve emails, it demonstrated an ability to track email

traffic between Smith and Gomez. (See Doc. Nos. 58-1, 58-3). Thus, the parties may present

evidence and argument that the “I hate” email came from Smith’s electronic mailbox and that,

based on Metro’s ability to track email traffic, Smith sent other emails in close proximity to the “I

hate email”; and

        3.      The Court will instruct the jury that “Metro had a duty to preserve emails from

Gomez’s and Smith’s email accounts, including emails contemporaneous to the “I hate” email but

failed to do so. The parties may present evidence and argument that the “I hate” email came from




                                     8
   Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 8 of 12 PageID #: 927
Smith’s email account. You may give such evidence and argument whatever weight you deem

appropriate as you consider all of the evidence presented at trial.”

       C. Defendant’s Motion to Determine Remaining Claims

       On February 2, 2021, the Court denied summary judgment as to Gomez’s claims for

 hostile work environment and disability discrimination under the ADA but granted summary

 judgment as to Gomez’s retaliatory discharge claim. (Doc. No. 97). On February 15, 2021,

 Gomez filed a Motion to Reconsider the Court’s dismissal of the retaliation claim. (Doc. No.

 87). On April 6, 2021, the Court denied the Motion to Reconsider, reasoning that Gomez failed

 to adequately plead retaliatory discharge. (See Doc. No. 97 at 3). In that opinion, the Court found

 that Gomez could not establish the “but for” cause required for retaliation claims. (Id. at 2–3).

 In a footnote, the Court further noted that “even if [Gomez] could establish a “but for” cause,

 he would be unable to show that Metro’s reliance on [internal rules 2.4, 5.3, and 6.4] were a

 ‘pretext for retaliation,’ as is required by the familiar burden-shifting framework for Title VII

 retaliation claims.” (Id. at 4. n. 4 (citing Hubbell v. FedEx SmartPost, Inc., 933 F.3d 558, 568

 (6th Cir. 2019))).

       Metro now argues that the Court should revise the pre-trial order to exclude the remaining

 ADA discrimination claim because such a claim follows the same “but for” causation standard

 as the retaliation claim the Court already rejected. (See Doc. No. 116). Gomez counters that the

 motion should be construed as an untimely and improper motion to reconsider the denial of

 summary judgment on the ADA discrimination claim. (See Doc. No. 122).

       The Court agrees with Gomez and will construe Metro’s motion as one for

 reconsideration. As the Court outlined in its April 6, 2021 order, (Doc. No. 104), “[d]istrict

 courts have authority both under common law and Rule 54(b) to reconsider interlocutory orders




                                     9
   Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 9 of 12 PageID #: 928
 and to reopen any part of a case before entry of final judgment.” Rodriguez v. Tenn. Laborers

 Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004). But such motions are appropriate

 only in “rare circumstances,” see Grogg v. Clark, 2:15-cv-298-JRG-MCLC, 2016 WL 1394534,

 at *1 (E.D. Tenn. Apr. 7, 2016). Thus, courts should reconsider interlocutory orders only in

 limited instances, such as where there is: “(1) an intervening change of controlling law; (2) new

 evidence available; or (3) a need to correct a clear error or prevent manifest injustice.”

 Louisville/Jefferson Cty. Metro Gov. v. Hotels.com, LP, 590 F.3d 381, 389 (6th Cir. 2009)

 (quoting Rodriguez, 89 F. App’x at 959).

       Based upon the record before the Court, none of these reasons weigh in favor of the Court

reversing its decision on the disability discharge claim that has survived summary judgment. And

even then, Metro simply has no excuse for waiting four months – until August 2021 – to challenge

whether a claim should have survived summary judgment back in April 2021. Nor did the Court

intend to “hide elephants in mouse holes” by dismissing a claim in the footnote of a motion for

reconsideration. Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 468 (2002). The ADA

discrimination claim should go to the jury. Accordingly, Defendant’s Motion to Determine Claims

(Doc. No. 116) is DENIED.

       D. Contemporaneous Video Transmission of Ms. Tonya Foreman’s Testimony at Trial

       On July 28, 2021, the Court granted Defendant’s “Unopposed Motion to Allow Testimony

by Contemporaneous Transmission.” (Doc. No. 114). And at the August 2, 2021 status conference,

the Court advised Defendant to contact the Court’s I.T. department to plan logistics for the video

transmission.

       The Court reminds Defendant that certain safeguards must be employed to ensure accurate

video transmission without undue influence by third parties. Federal Rule of Civil Procedure 43




                                     10
  Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 10 of 12 PageID #: 929
states that video testimony may be taken “with appropriate safeguards.” Fed. R. Civ. P. 43(a). Such

safeguards should include: (1) assurance that the witness can be heard and understood by the jury

and the parties; (2) “that the witness testify alone, in a closed room, free of any outside influence

on their testimonies”; (3) that Defendant “mark all documentary evidence they intend to provide

to the witness prior to trial”; (4) that Plaintiff “be allowed a sufficient opportunity to cross-

examine” the witness; and (5) that Plaintiff be able to question them via instantaneous

transmission. See Pecora v. Barbera, No. 1:15-cv-73, 2017 U.S. Dist. LEXIS 230915, at *2–*3

(E.D. Tenn. Feb. 28, 2017).

       Accordingly, the parties shall file notice with the Court, no later than August 12, 2021,

regarding agreed safeguards.

       E. Additional Orders

       On August 2, 2021, the Court held a status conference and addressed several pending

motions (Doc. Nos. 83, 95, 116) along with other preliminary matters before trial. The trial date

of August 17, 2021 was confirmed by the parties. For the reasons stated on the record, the Court

orders as follows:

       1. The pre-trial conference, scheduled for August 13, 2021 at 1:00 P.M. is RESET for

           the same day at 11:30 A.M.

       2. No later than August 10, 2021 at noon, the Parties shall file:

               a. An agreed joint statement of the case for use during voir dire;

               b. COVID-related questions for use during voir dire;

               c. A revised witness list containing a 1–2 sentence summary of anticipated

                     testimony; and

               d. Notice that demonstrative exhibits have been disclosed to opposing counsel




                                     11
  Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 11 of 12 PageID #: 930
    3. Additionally, no later than August 10, 2021 at noon, the Parties shall:

           a. Meet and confer on exhibits and facts of stipulations, if any, and file them

               electronically with the Court;

           b. The parties should provide four (4) total copies of the exhibits: two (2) for the

               Court, one (1) for the courtroom deputy; and one (1) for the witness.

    IT IS SO ORDERED.


                                         ____________________________________
                                         WAVERLY D. CRENSHAW, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                   12
Case 3:19-cv-00026 Document 125 Filed 08/04/21 Page 12 of 12 PageID #: 931
